Citation Nr: 1640441	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  08-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for bilateral vision loss disability, other than diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the Veteran and his spouse testified during a hearing before a Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who held the hearing is no longer employed at the Board.  In August 2014, the Board sent a letter to the Veteran informing him of his right to a hearing before a Veterans Law Judge who would participate in the adjudication of his appeal, and requesting that he inform the Board if he wanted another hearing.  The letter stated that if he did not respond in thirty days, the Board would assume that he did not want a hearing and proceed accordingly.  The Veteran did not respond.  The Board will therefore proceed with a decision in this matter.

The Board remanded these matters in March 2010 the Agency of Original Jurisdiction (AOJ) for additional development.

In December 2011, the Board issued a decision denying the claims for service connection on appeal, among other things.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In November 2012, the Court granted a joint motion for partial remand of the Veteran and the Secretary of Veterans Affairs (the Parties), and remanded to the Board for action consistent with the terms of the joint motion for remand.

In April 2013 and February 2014, the Board again remanded these matters to the AOJ for additional development.

In March 2015, the Board again issued a decision denying the claims for service connection on appeal.  The Veteran appealed that decision to the Court.  In April 2016, the Court granted a joint motion for remand of the parties, and remanded to the Board for action consistent with the terms of the joint motion for remand.

Given the Veteran's various vision loss-related diagnoses and Board's decision on the claim for service connection for vision loss disability below, the Board has recharacterized the matter on appeal to include a separate claim for service connection for diabetic retinopathy.

The Board has previously asked the AOJ to seek clarification from the Veteran as to whether he is seeking service connection for several condition listed in a June 2013 letter from his chiropractor, Dr. Y.  The Board's review of the record reflects that such action has not been undertaken.  Accordingly, the Board again refers this matter to the AOJ for additional development.

In July 2016, the Veteran submitted a notice of disagreement in response to March 2016 rating decision reducing the evaluation for his service-connected lumbar spine disability from 50 to 20 percent.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue. As such, the Board will not accept jurisdiction over this matter at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran was exposed to Agent Orange in Thailand.

2.  Diabetes mellitus type II is presumed due to Agent Orange exposure.  

3.  Diabetes retinopathy is proximately due to service-connected diabetes mellitus type II.

4.  The Veteran's bilateral eye refractive error is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes.

5.  Vision loss or eye disability other than refractive error/diabetic retinopathy did not manifest in service and is not otherwise attributable to service, to include injury with hydraulic fuel therein.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2015).  

2.  Diabetic retinopathy is due to or a result of a service-connected disease or injury. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §  3.310 (2015).

3.  An eye disability, other than diabetic retinopathy and to include refractive error, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the claims for service connection for diabetes mellitus type II and diabetic retinopathy, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the remaining claim, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the May 2007 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and personnel records and all of the identified post-service VA and private treatment records.

In addition, the Veteran was afforded a VA examination with respect to the claimed eye disability in 2007. The examiner provided an opinion on the etiology of the claimed bilateral vision loss disability with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus this examination is adequate for adjudication purposes.

In compliance with the Board's previous remands, the AOJ has requested the Veteran's service personnel records and additional treatment records and undertaken the requisite development to determine whether the Veteran was exposed to Agent Orange in service. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was also afforded a Board hearing in April 2009. During the hearing, the Veterans Law Judge clarified the issues on appeal, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. §  3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Diabetes Mellitus 

The Veteran contends that he is entitled to service connection for diabetes mellitus as a result of his in-service exposure to herbicides, to include Agent Orange, while serving in Thailand.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Determinations regarding service connection are based on a review of all of the evidence in the record.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay evidence is competent if it is limited to matters that the witness has actually observed and that are within the realm of the witness's personal knowledge).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including diabetes mellitus, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii) (providing that with the exception of chloracne or other acneform disease, porphyria cutanea tarda, and early onset peripheral neuropathy, the diseases listed in 38 C.F.R. § 3.309(e) must be manifest to a degree of 10 percent or more at any time after service).  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era. See VA Adjudication Manual M21-1, IV.ii.1.H.5.b. VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on a facts found or a direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure. Id.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.  

Service personnel records document that the Veteran was assigned to the 355th Field Maintenance Squadron, Takhli Royal Thai Air Force Base, as a jet engine mechanic beginning in July 1967.  He was assigned to a unit in England in August 1968.  His performance reports from the period from May 1967 to May 1968 and from May 1968 to January 1969 document that his duties had to do with maintaining jet engines, engine removal, and maintaining transportation trailers.  There is nothing in service personnel records that expressly confirms or denies the Veteran's presence near the perimeter of the base.

Post-service treatment records document diagnosis and treatment of diabetes mellitus as early as 2002.  A January 2008 VA treatment report notes diagnosis of diabetes mellitus in 1979.  A January 2010 report notes that the Veteran's diet was okay, with decreased sugars. In August 2011, he was encouraged to decrease sugars.  Additional VA treatment records reflect outside prescription of insulin.

In various written statements and during his April 2009 Board hearing, the Veteran testified that he worked along the flight line as a jet engine mechanic.  He noted that defoliants were sprayed in the area to clear the flight line of foliage.

In a July 2016 affidavit, the Veteran reported that he was stationed at the Takhli Royal Thai Air Force Base from July 1967 to July 1968.  He reported that he worked at the workshop on the base as a jet engine technician.  This workshop was at the end of the runway, right next to the security perimeter of the base.  He also noted that the picnic tables were located near the workshop and the base perimeter.  He noted that the base was small and the perimeter was a close walk away from many locations where he spent his time, including the barracks and hooch.  He also exited the base through the main gate and occasionally on a path through the security perimeter.

Resolving doubt in the Veteran's favor, the Board finds that the evidence of record establishes herbicide exposure in the Thailand during the Vietnam era.  The Veteran is competent to report his military history, and the Board finds no reason to doubt the Veteran's contention that his duties placed him at or near the perimeter of the base on many occasions.  

The Board has considered the findings of the Joint Services Records Research Center (JSRRC), Defense Personnel Records Information Retrieval System, and the Memorandum for the Record regarding use of herbicides in Thailand; however, none of these documents provides specific information to refute the Veteran's claim of service near the perimeter.

Accordingly, resolving all reasonable doubt in the Veteran's favor, exposure to herbicides may be conceded on a factual basis. See the VA Adjudication Manual, M21-1, Part IV, Subpart ii, 1.H.5.b.

The Veteran was exposed to herbicides during active service, and as noted above, he has a current diagnosis of diabetes mellitus.  Moreover, as the record establishes that the Veteran's diabetes mellitus requires insulin injections and diet control with reduced sugars, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As a result, service connection for diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

III.  Vision Loss

The Veteran also contends that he is entitled to service connection for bilateral vision loss disability, as he believes that this disability had its onset in service related to an incident wherein he got hydraulic fluid in his eyes.

As noted above, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §  3.310 (a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. §  3.310 (b).

Service treatment records document that in August 1966, the Veteran had a swollen left eye following getting jet fuel in his eye, followed by irrigation just after contamination.  A foreign body was removed, and he was treated with ointment and a 24-hour patch.  Instructions were that he was to return if he had eye discomfort or redness.

A March 1967 ophthalmologic consultation referral reflects a pertinent history and physical finding of eye strain when reading, more in the left eye.  The ophthalmologist prescribed corrective lenses.  There was no mention in this report of the jet fuel incident.

In May 1975, the Veteran complained that his left eye had been red and draining for one week.  Diagnosis was purulent conjunctivitis.  Eye drops were prescribed and he was told to return on an as needed basis.  

In December 1977, the Veteran reported that hydraulic fluid had gotten in his eye and his eye had been irrigated on the scene.  On examination, there was no sign of corneal injury, and he had slight conjunctival irritation.  Assessment was chemical conjunctivitis.

On report of medical history from February 1983, the Veteran noted that he neither then had nor previously had eye trouble.  In a section for a physician summary and elaboration on pertinent data, a medical professional noted that the Veteran wore glasses since 1972.  There is no other mention of his eye.

In an April 2007 statement, the Veteran expressed that he had bilateral vision loss due, in part, to an incident in December 1977.  He explained that he was prepping a plane for a mission when he got hydraulic fluid in his eyes and had to be treated at the hospital.

On VA eye examination in October 2007, the examiner noted chemical injury documented in 1977, with normal eye examinations/vision documented on physicals dated in 1979 and 1982.  The Veteran endorsed bilateral vision loss, left eye pain, and need for glasses.  He placed a date of onset of 30 years prior.  He indicated that he had pain in the back of his head, behind the left eye.  This occurred daily and lasted for a few hours at a time.  He stated that he also had to wear glasses and his vision had progressively worsened over the years.  He felt that this was due to chemical splashed in his eyes.  He stated that the chemical was hydraulic fluid "skydrol."  He also experienced jet plane gas in his eyes in the 1960s.  

After eye examination, the examiner diagnosed refractive error, correctable to 20/20, as well as diabetes/hypertension mild retinopathy and age-related cataracts.  With respect to whether these conditions were related to service, to include the report of chemical injury therein, the examiner found it less likely than not that the Veteran's vision loss/eye disability is caused by or a result of a history of chemical injury to the eyes.  In so finding, the examiner noted that the Veteran had no vision loss other than refractive error.  His correctable vision loss is due to refractive error, which is not due to service injury or event.  The examiner further noted that his other eye conditions are not related to his service eye injury.

During the Veteran's April 2009 Board hearing, he reported that he suffered from injury to the eyes as a result of exposure to hydraulic fluid.  He noted that the when the incident occurred, there was a medical kit available and his eyes were washed it out.  He went to the doctor who flushed it out.  He expressed that his eyes were always irritated and burning.  After service, he saw doctors to get glasses, but otherwise used a saline solution himself for the burning and itching.

In a letter dated in June 2013, the Veteran's chiropractor, Dr. Y., offered an opinion that the Veteran's eye problems are due to in-service contamination.  He noted that a Material Data Safety Sheet reflects that skydrol is very toxic to the eyes, and the protocol for treatment of the eye contamination commands immediate lavage of the eyes.  He noted that there was considerable delay between contamination and lavage in the Veteran's case.  The delay caused chemical burning of the sclera of the yes, which led to his current symptomatology of persistent eye pain and dryness.

An April 2014 VA optometry consultation reflects that the Veteran reported trauma to the eye related to aircraft fuel and longstanding pain above the left eyebrow radiating back toward the occipital lobe.  He was assessed with history of narrow angles, bilaterally, bilateral cataracts, diabetic retinopathy, and refractive error.  A May 2015 optometry consult also includes an assessment of headaches of unknown etiology.  VA treatment records also list senile nuclear sclerosis in the active problems list.

In regard to the diagnosed diabetic retinopathy, VA treatment records and examination reflects that this is clearly secondary to diabetes mellitus, for which the Board has granted service connection in this decision.  Accordingly, service connection for diabetic retinopathy is warranted on a secondary basis. See 38 C.F.R. § 3.310(b).

With respect to the diagnosed refractive error, it is not a disease or injury within the meaning of VA laws and regulations. 38 C.F.R. § 3.303(c).  However, if a superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  In the present case, service treatment records reflect that the Veteran wore glasses in service.  The probative evidence of record shows that the Veteran was not subject to in-service trauma or a superimposed disease or injury to the eyes that resulted in additional disability.  Service treatment records show that the Veteran reported two incidents of contamination with jet fuel and hydraulic injury; however, no additional impairment of vision is demonstrated.   In addition, the VA examiner specifically determined that the Veteran's refractive error was not due to service, to include the report of contamination.  Absent any probative evidence that his current refractive error was subject to a superimposed disease or injury during service resulting in additional disability, the refractive error is not a disability, disease, or injury for purposes of VA disability compensation. 38 C.F.R. § 3.303(c). 

With respect to the diagnosed cataracts, these have been attributed to the Veteran's age.  In addition, the VA examiner specifically indicated that the Veteran's other vision disabilities are not related to service. 

The Board has considered the opinion of Dr. Y., but finds this opinion outweighed by the more probative evidence of record, which includes the Veteran's service treatment records finding no problem with his eye related to the contamination well after the event, and the 2007 examination report which included not only an opinion but an actual examination and review of the record conducted by an optometrist, and not a chiropractor.  Moreover, Dr. Y.'s point that there was considerable delay in treatment contradicts the treatment records noting immediate irrigation and the Veteran's testimony noting that there was a medical kit available at the scene.  Thus, it appears that Dr. Y.'s opinion was based on an inaccurate report of medical history.

Thus, the most probative evidence weighs against the claim, and service connection for vision loss disability outside of diabetic retinopathy, to include bilateral refractive error and cataracts, is denied.

To the extent that the appellant advances his own interpretation of his medical condition indicating that his current vision loss disability-other than diabetic retinopathy-is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the 2007 VA examination.

For the foregoing reasons, the Board concludes that service connection for diabetic retinopathy is granted, but that service connection for an eye/vision loss disability outside of diabetic retinopathy, to include refractive error and cataracts, must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for diabetic retinopathy is granted.

Service connection for bilateral vision loss disability, other than diabetic retinopathy, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


